UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6173



ANDRE EDMONDS,

                                              Plaintiff - Appellant,

          versus


DONALD R. CUMMINGS; JAMES KEELING; PAGE TRUE;
RUFUS FLEMINGS, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-625-3)


Submitted:   March 14, 2002                 Decided:   March 26, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Edmonds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Edmonds, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).      We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court. Edmonds v. Cummings, No. CA-01-625-3 (E.D. Va.

Jan. 4, 2002).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2